72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Jimmie DYAS, Appellant,v.James BIRAM, Disciplinary Administrative Hearing Officer,Cummins Unit, Arkansas Department of Correction, Appellee.
No. 95-1815EA.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 7, 1995.Filed:  Dec. 13, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Based on the record before us, we find no error that would require reversal.  The record shows Jimmie Dyas made an untimely demand for a jury trial, the district court properly entered judgment for Biram because "some evidence" supported Biram's disciplinary decision and Dyas failed to show Biram otherwise denied Dyas due process, and Dyas offered no evidence of bias on the magistrate's part other than the mere fact the magistrate had ruled against Dyas in several earlier cases.  Accordingly, we affirm.  See 8th Cir.  R. 47B.